Citation Nr: 1411968	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) and cognitive disorder due to traumatic brain injury (TBI), not otherwise specified, currently rated as 50 percent disabling.

2.  Entitlement to an initial compensable rating for migraine headaches.

3.  Entitlement to an increased rating for shrapnel wound, right deltoid area in axis of arm, nontender scar, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for shrapnel wound, right thigh, medial aspect, well-healed and nontender scar, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of shell fragment wound, left upper arm (bicep area), currently rated as 10 percent disabling.

6.  Whether there was clear and unmistakable error (CUE) in a January 13, 1969 rating decision that granted service connection and evaluated the Veteran's disabilities of ulnar nerve palsy, right hand (major) residual of shrapnel wound, right arm, with scars, lateral region of mid-arm, medial aspect of right elbow; shrapnel wound, Muscle Group VIII, left forearm, with abnormal function of extensor, 4th and 5th fingers; shrapnel wound scar, right deltoid area in axis of arm; and shrapnel wound scar, right thigh medial aspect, well healed non-tender; but did not assign separate compensable ratings for right elbow scar or Muscle Group V injury.

7.  Entitlement to an effective date prior to August 2, 2007, for the assignment of an increased, 10 percent rating for shrapnel wound, right thigh, medial aspect, well-healed and nontender scar.

8.  Entitlement to an effective date prior to August 2, 2007, for the assignment of an increased, 10 percent rating for shrapnel wound, right deltoid area in axis of arm, nontender scar.

9.  Entitlement to an effective date prior to December 10, 2007, for the award of a 10 percent rating for shrapnel wound, left dorsal forearm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1968.  He is a Vietnam veteran who earned the Navy Cross and was awarded the Purple Heart Medal.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In December 2011, the Board remanded the PTSD and migraine claims for additional development, referred a claim of clear and unmistakable error (CUE) in a January 1969 rating decision for appropriate action, and deferred the earlier effective date (EED) claims pending adjudication of the CUE claim.

In March 2012, the RO found that no revision was warranted to the January 1969 ratings of the Veteran's service-connected shrapnel wounds.  In April 2012, the Veteran disagreed with the RO's determination.  The RO issued a statement of the case (SOC) addressing the CUE claim in August 2012.  In November 2012, the Veteran's representative submitted a VA Form 646 that the Board construes as a timely appeal in lieu of a VA Form 9.  The RO characterized the Veteran's CUE claim as three issues.  The Board has recharacterized this claim as a single claim as noted on the title page to better reflect what was decided by the RO in the January 1969 rating decision.

In June 2009 and May 2010, the Veteran testified at hearings before a Decision Review Officer (DRO).  In April 2013, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of all three hearings are associated with the claims file.  During the April 2013 hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  He also offered testimony pertaining to an increased rating for scar, left dorsal forearm associated with shrapnel wound, Muscle Group VIII, left forearm, with abnormal function of extensor, 4th and 5th fingers, currently rated as 20 percent disabling.  The Board finds that the Veteran's hearing testimony is a claim for an increased rating and the issue is referred to the RO for appropriate action.

The issues of entitlement to increased ratings for the Veteran's right thigh, right deltoid, and left upper arm (bicep) disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's migraine headaches have occurred monthly and have been prostrating, but are not productive of severe economic inadaptability.

2.  The social and occupational impairment from the Veteran's PTSD and cognitive disorder, not otherwise specified, due to TBI, most closely approximates reduced reliability and productivity; the same symptoms result in not more than a "2" designation for memory, attention, concentration and executive functioning and a "0" designation for all other facets of cognitive functioning under the TBI criteria in effect since October 23, 2008.

3.  In January 1969, the RO granted service connection for ulnar nerve palsy, right hand (major) residual of shrapnel wound, right arm with scars, lateral region of mid-arm, medial aspect of right elbow (30 percent); shrapnel wound, Muscle Group VIII, left forearm, with abnormal function of extensor, 4th and 5th fingers (10 percent); shrapnel wound scar of the right deltoid area in axis of arm, nontender (0 percent); and shrapnel wound scar of the right thigh, medial aspect, well healed and nontender (0 percent).  Although subsequently notified of this decision, the Veteran neither appealed the initial ratings assigned nor submitted relevant new and material evidence within the one-year appeal period.

4.  The January 1969 rating decision, which did not award separate compensable ratings for right elbow scar or Muscle Group V injury, was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

5.  In a June 2008 rating decision, the RO assigned a 10 percent disability evaluation for shrapnel wound scar, right deltoid area in axis of arm, nontender, effective August 2, 2007; assigned a 10 percent disability evaluation for shrapnel wound scar, right thigh, medial aspect, well healed and nontender, effective August 2, 2007; and granted service connection for shrapnel wound scar, left dorsal forearm, assigning a 20 percent disability evaluation effective December 10, 2007.

6.  The Veteran filed claims for increased ratings for the right deltoid and right thigh scars in August 2007.

7.  No formal or informal claim for an increased rating of the right deltoid or right thigh scar was filed prior to the August 2007 claim, nor was it was factually ascertainable that an increase in disability had occurred during the preceding year.

8.  The Veteran filed a claim for service connection for left dorsal forearm scar in December 2007.

9.  No formal or informal claim for service connection of left dorsal forearm scar was filed prior to the December 2007 claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.124a, DC 8100 (2013).

2.  The criteria for an evaluation in excess of 50 percent for PTSD with cognitive disorder, not otherwise specified, due to TBI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2013).

3.  A January 1969 rating decision did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

4.  The criteria for an effective date earlier than August 2, 2007 for the assignment of an increased, 10 percent disability rating for the right deltoid scar have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2012).

5.  The criteria for an effective date earlier than August 2, 2007 for the assignment of an increased, 10 percent disability rating for the right thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2012).

6.  The criteria for an effective date earlier than December 10, 2007 for the assignment of an initial, 20 percent disability rating for scar, shrapnel wound, left dorsal forearm, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001). 

Where, as here with the claim for an initial evaluation for the service-connected migraine headaches, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to this now service-connected disability. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Since the earlier effective date claims are downstream issues from an award of service connection and awards of increased ratings, another VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 2003).  

With regard to claim for an increased disability rating for the service-connected PTSD, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, with respect to the migraine and PTSD claims, an October 2009 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his migraine disability may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although the required notice was not provided until after the Veteran's migraine claim was initially adjudicated, the claim was subsequently re-adjudicated in supplemental statements of the case, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  Specifically, the RO obtained the Veteran's private and VA treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration  (SSA).  See 38 C.F.R. § 3.159(c)(2).  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.  38 C.F.R. § 3.159(c)(1)-(3).  

Additionally, multiple VA examinations with respect to the issues adjudicated herein were obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided the medical information necessary to apply the appropriate rating criteria. 

During the April 2013 hearing, the Veteran, through his representative, indicated that his migraines and PTSD were worse compared to "a year ago or six months ago or 18 months ago."  Board Hearing Transcript at 18.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board notes that the most recent VA examinations are dated in January and February 2012.  A headache log submitted by the Veteran at the April 2013 hearing does not show that his migraines are any worse than he reported to the January 2012 VA examiner.  In fact, the Veteran is not shown to have even been treated since 2008 (PTSD) and 2009 (migraines).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.




II.  CUE 

In a January 1969 rating decision, the RO granted service connection for ulnar nerve palsy, right hand (major) residual of shrapnel wound, right arm; scars, lateral region of mid-arm, medial aspect of right elbow (30 percent); shrapnel wound, muscle group VIII, left forearm, with abnormal function of extensor, 4th and 5th fingers (10 percent); scar, shrapnel wound, right deltoid area in axis of arm (0 percent); and scar, shrapnel wound, right thigh, medial aspect, well healed, non-tender (0 percent).  The effective date for these disabilities was August 28, 1968 (the day after the Veteran's discharge from active service).  The Veteran did not file a notice of disagreement (NOD).

The evidence of record at the time of the January 1969 rating decision consisted of the Veteran's STRs and a November 1968 VA examination.

The STRs do not contain any of the field hospital or military hospital records.  In any event, these records show that the Veteran sustained multiple shrapnel wounds in March 1968, at which time he underwent initial debridement of the wounds.  He subsequently underwent "delayed primary closure of the arms and right thigh wounds" in April 1968.  At that time, he complained of "some pains about the site of the missile wounds and in the right ulnar nerve distribution."  A physical examination revealed "healed missile wounds of the right anterior thigh and the left and right upper and lower arms."  The Veteran was unable to fully extend the left little finger.  He had loss of sensation in the right ulnar nerve distribution and loss of intrinsic hand muscle functions supplied by the ulnar nerve. 

The August 1968 separation examination report notes the presence of various scars, to include a two inch "x" scar on the right elbow.

The Veteran submitted to VA examination in November 1968.  He could not extend the left finger well.  He complained of numbness of the left fourth and fifth fingers, pain in the right hand associated with cold weather, weakness of the opening of the hand, shrinkage of the muscles of the back of the hand, and numbness of the medial aspect of the right thigh.  The report notes the presence of four scars involving the right elbow.  The first scar was over the medial part of the fold of the right elbow and along the axis of the arm and was approximately 10 cm in length.  The scar resulted from transferring the ulnar nerve.  The elbow joint motion was not impaired.  The second scar was in the shape of an "x" scar over the elbow itself with each arm of the "x" being approximately 3-4 cm in length.  There were two smaller lineal scars over the posterior aspect of the right arm, one above the elbow and one below the elbow.  The examiner noted that these scars had a "mild tendency" toward keloid formation.  Specifically, it was noted that they were thicker than normal, but "not really tender."  Upon orthopedic consultation, however, there was "considerable tenderness about [the 10 cm] scar and the medial region on palpation and percussion."  The examiner also noted a tendency to left fifth finger drop and also weakness of the extensors of the fourth and fifth right fingers "with atrophy of the intrinsic muscles of the back of the hand."

The Veteran, through his representative, contends that there was CUE in the January 1969 rating decision.  First, he claims that the RO failed to obtain STRs that existed at the time of the decision and thus did not properly rate his left forearm, right thigh, and right deltoid scars.  See November 2012 VA Form 646; June 2009 VA Form 21-4138.  Second, he contends that the RO should have assigned a compensable evaluation for injury to Muscle Group V instead of rating this injury as a right deltoid scar.  See August 2011 Informal Hearing Presentation at 4.  Finally, he claims that the RO should have rated the right elbow scar separate from the ulnar nerve injury.  See September 2008 VA Form 9.  

CUE is determined by three criteria-(1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

It has been held that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

First, the Board finds that a failure in the duty to assist-here, a failure to obtain claimed missing STRs-does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In any event, the Board notes that in January 1969, the RO attempted to obtain treatment records from medical facilities in Khe Sanh, Vietnam; Dong Ha, Vietnam; Phu Bai, Vietnam; DaNang, Vietnam; the Republic of the Phillipines; and Guam.  The RO also attempted to obtain hospital records from Fitzsimons Army Medical Center; Travis Air Force Base (AFB) Hospital; Fitzsimmins General Hospital; Scott AFB Hospital; Glenview Naval Hospital; and Great Lakes Naval Hospital. 

Moreover, there has been no showing that the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell, 3 Vet. App. at 313.  

As a preliminary matter, the Board observes that the January 1969 rating decision is succinct.  It is not generally a fruitful exercise to speculate on whether a particular RO decision issued prior to February 1, 1990 applied relevant regulations or considered certain items of evidence based on whether the RO specifically discussed the regulations or the evidence in the rating decision.  Before February 1, 1990, when 38 U.S.C. § 5104(b) was added to the law to require ROs to specify the evidence considered and the reasons for the disposition, rating decisions routinely lacked such specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Failure to discuss regulations or certain items of evidence does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen, 9 Vet. App. at 421.

The evidence of record at the time of the January 1969 decision did not indicate that a separate evaluation for the scar on the Veteran's right elbow was warranted.  In 1968, scars that were tender and painful on objective demonstration warranted a 10 percent evaluation, while scars other than poorly nourished or tender and painful superficial scars were to be rated on the limitation of function of the part affected.  See 38 C.F.R. § 4.118, DCs 7804, 7805 (1968).  38 C.F.R. § 4.55(g) did not allow combining the ratings for muscle injuries and peripheral nerve paralysis for the same part unless different functions were affected. 

Esteban v. Brown, 6 Vet. App. 259 (1994) held that a veteran could be rated separately for a disability involving a scar, disfigurement, and muscle injury, where none of the symptomatology for any of the conditions was duplicative or overlapping with the symptomatology of the other conditions.  The ratings could then be combined.  Although this case is similar to Esteban, such considerations did not exist when the right elbow shrapnel wound was rated in 1969.

In any event, the RO could reasonably have found that although the right elbow scar was symptomatic, there was no clear evidence indicating that it was "tender and painful on objective demonstration" (emphasis added), as required for a compensable rating at that time.  In June 2008, the RO granted a separate 10 percent evaluation for the right elbow scar, effective from December 2007, following receipt of a March 2008 VA examination report showing, for the first time, the severity of the Veteran's elbow scar.  While the RO could have requested further examination in 1969, the fact that no additional development was conducted does not result in CUE.  Similarly, the elbow scar was not noted to be poorly nourished with repeated ulceration or otherwise of such a nature that it limited the function of the Veteran's elbow.  Accordingly, a separate compensable evaluation for right elbow scar was not warranted pursuant to the provisions of 38 C.F.R. § 4.118, DCs 7804, 7805 (1968) at the time of the January 1969 rating decision.  

In 1968, gunshot wounds under Muscle Group V were rated under DC 5305, which encompasses the flexor muscles of the elbow: (1) biceps; (2) brachialis; (3) brachioradialis.  Their functions include elbow supination and flexion of the elbow.  Although the Veteran's representative correctly notes that the STRs indicate debridement and delayed primary closure of arm wounds, the evidence of record at the time of the 1969 rating decision shows no pathology in the elbow muscle.  Thus, the evidence is not clear that the Veteran should have been assigned a 10 percent rating under DC 5305.  

In effect, the facts as they were known to VA at the time the January 1969 rating decision was rendered were before the adjudicator, and there is no indication that the decision in question failed to correctly apply the statutory and regulatory provisions extant at the time that decision was entered.  Thus, there is no indication that the January 1969 rating decision contained error, much less clear and unmistakable error.  See 38 C.F.R. § 3.105(a).  Absent a finding of clear and unmistakable error, the January 1969 rating decision is final.  This is true, notwithstanding that subsequent clinical findings further clarified the extent of disability present.  Through hindsight, the Veteran, in effect, has come to disagree with the manner in which the facts were weighed when the rating decision in question was rendered.  As previously noted, a simple disagreement as to how the facts were weighed cannot be a basis for a finding of clear and unmistakable error.

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous"  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Migraines

In September 2009, the Veteran was granted service connection for migraine headaches and assigned a noncompensable evaluation, effective August 2, 2007.  The Board notes that the migraines are associated with the Veteran's PTSD and not his TBI.

Migraine headaches will be assigned a 50 percent evaluation when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted when there are characteristic prostrating attacks occurring an average of once a month over the last several months.  A 10 percent rating will be assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where migraine attacks are less frequent, a noncompensable evaluation is assigned.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the Court; however, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) defines prostration as "extreme exhaustion or powerlessness."

A November 2007 VA neurological examination report shows that the Veteran complained of migraines that he described as a stabbing, sharp pain over the frontal region.  He rated the pain as severe.  They were associated with nausea, vomiting, photophobia, and phonophobia.  He treated the headaches with Imitrex.  The Veteran reported that his usual activities were not possible during a migraine.  He showed a headache log to the examiner, who noted an "increase in frequency of migraines when the veteran is having increased PTSD symptoms."  From January to September 2006, the Veteran took 12 Imitrex tablets per month.  From November 2006 to June 2007, he used only 2 tablets.  In July 2007, he took 7 tablets within several days.  The examiner noted that "most attacks are prostrating."  He also noted that the Veteran's migraines caused increased absenteeism at his job, pain, and decreased concentration.  

A February 2008 private treatment record shows that the Veteran reported that the frequency of the migraines had decreased.

A March 2008 VA neurological examination report shows that the Veteran reported that his migraines usually lasted "hours."  The examiner noted that most attacks were prostrating.  He also noted significant effects on the Veteran's occupation, specifically, being assigned different duties and increased absenteeism. 

A December 2008 VA neurological examination report shows that the Veteran complained of 1-2 migraines per month, each lasting hours.  He treated the headaches with Imitrex with good results.  He also reported cephalgia that encompassed the top and frontal aspect of the head.  He denied any visual changes, nausea, or vomiting.  He complained that his headaches were incapacitating.  He missed time from work and was unable to engage in his usual activities during a migraine.  The examiner noted that the frequency during the past 12 months was 2-3 times per month and that most attacks were prostrating.

A March 2009 private treatment record reflects that the Veteran's migraines were stable and that he used "1-2 Imitrex pills at most."

A December 2009 VA neurological examination report shows that the Veteran reported migraines with associated pain, weakness, fatigue, and functional loss.  He stated that he could not do any activity during a migraine.  He reported 12-15 migraines per month, with each one lasting several hours.  The examiner noted that the Veteran's migraines had a severe effect on activities of daily living and work.  

During the May 2010 DRO hearing, the Veteran stated that some of his headaches "stop my life."  DRO Hearing Transcript at 7.  He testified that "I've been curled up in a ball just in tears thinking if I can't get rid of this I'll commit suicide."  Id. at 8.  The Veteran explained that he takes Imitrex for those headaches, and that he tries to get by with taking four pills a month.  He described getting other headaches that did not require Imitrex.  The Veteran explained, however, that he has a flexible job and is able to "engage and then disengage" when necessary and set his own hours in order to get his work done.  DRO Hearing Transcript at 7, 12.

A January 2012 VA neurological examination report shows that the Veteran complained of headaches "about five times per month, up to the worst being 14 times a month."  The headaches lasted less than one day.  He continued to use Imitrex with good results.  He also reported sensitivity to light and sound.  The Veteran stated that when he had a "bad headache" he had to lie down and avoid any activity for about an hour.  He continued to work daily.  The examiner found that the Veteran suffered from prostrating and prolonged attacks of migraine headaches.  He opined that the headaches were likely to interfere with the Veteran's employment at times, but "do not appear to render him unemployable" as the Veteran described himself as "driven."

The VA examinations and VA treatment records show that the Veteran's migraines occur at least 2-3 times per month and last for several hours.  They have been intermittently associated with sound and light sensitivity, nausea, and vomiting.  The examiners have described the migraines as prostrating in nature.  On that basis, the Veteran's migraines merit a 30 percent evaluation.

The highest rating available of 50 percent is not warranted.  The competent medical evidence of record does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the September 2009 VA examiner found that the Veteran's migraines had a severe effect on his work, the January 2012 VA examiner specifically found that the migraines do not render the Veteran unemployable.  As discussed above, the Veteran has continued to work full-time during throughout the appeal period.  

The preponderance of the evidence is against the assignment of greater than a 30 percent evaluation; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

B.  PTSD

In January 2002, the Veteran was granted service connection for PTSD and assigned a 30 percent evaluation, effective June 29, 2001.  In June 2008, the RO increased the evaluation to 50 percent, effective August 2, 2007.  In November 2008, the RO granted service connection for cognitive disorder, not otherwise specified, due to TBI, and included this disability in the 50 percent evaluation for PTSD, which it continued, effective August 2, 2007.  The RO indicated that it was "unable to provide a separate evaluation" for the cognitive disorder as the evaluation criteria for this disability and PTSD are "the same under the law."

The Veteran contends that his cognitive disorder is distinct and separate from his PTSD and therefore warrants a separate disability rating. 

It is possible for a claimant to have separate and distinct manifestations from the same injury, which permit rating the manifestations under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition(s).  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different DCs, is to be avoided.  38 C.F.R. § 4.14 (2013). 

TBI injuries provide an exception to this general rule.  Specifically, Note (1) provides: There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned. 

The Board finds that the Veteran's psychiatric symptoms due to PTSD overlap with the cognitive disorder due to TBI and are therefore not separately ratable under different DCs.  As discussed below, VA examiners have attributed the same symptoms to the Veteran's PTSD and cognitive disorder.  In the June 2010 statement of the case, the RO properly considered the effect of all such symptoms.  

PTSD is rated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where the disorder is manifested by occupational a and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  The Board is cognizant that a GAF score is not determinative by itself.

TBI is rated under DC 8045.  The criteria pertaining to residuals of TBI under DC 8045, effective from October 23, 2008, are as follows: 

There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

With regard to physical dysfunction, the Veteran is service-connected for tinnitus and bilateral hearing loss, and there is no competent evidence of record that the Veteran's TBI causes motor and sensory dysfunction; visual impairment; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; or endocrine dysfunctions.  Accordingly, the Board finds that evaluation of physical dysfunction is not relevant to the Veteran's claim.  In addition, the Veteran is currently diagnosed as having a comorbid mental disability-PTSD.  No VA examiner or clinician has stated that the Veteran's emotional/behavioral symptoms were part of the TBI residuals. 
As a result, the Board shall restrict its discussion and analysis on this issue to the Veteran's cognitive dysfunction.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from zero to three, and a fifth level, the highest level of impairment, labeled "total."  Not every facet, however, has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," because any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage rating is assigned based on the level of the highest facet as follows:  zero equals a noncompensable rating; a one equates to a 10 percent; a two equates to a 40 percent; and a three equates to a 70 percent.  For example, a 70 percent rating is assigned if three is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, DC 8045 (2013).

VA treatment records dated from January to March 2008 show that the Veteran was assigned GAF scores ranging form 55 to 61 after he and his wife attended PTSD group sessions.

A March 2008 VA examination report shows that the Veteran reported being married for 30 years.  He had three children and three grandchildren.  He described himself as having intense anger and road rage, although the last episode was seven years earlier.  He worked full-time as the Regional Director of a religious association.  He thought he would be fired from his job, but because of his success he was retained.  The Veteran indicated that he "overcompensated" and was able to "drive himself" by working long hours to complete the tasks he set up for himself at work.  He had not missed any time from work because of his PTSD.  Sleep was sporadic.  The examiner noted that the Veteran described obsessive and compulsive traits "which have been adapted for him" but did not rise to the level of disorder.  The Veteran was clean, neatly groomed, and appropriately dressed.  Speech was spontaneous, clear, and coherent.  He was cooperative and reserved.  Affect was constricted.  Mood was frustrated in that he was not able to do all the things he wanted to do.  Attention was intact.  Thought process was noted to be "perseveration, circumstantiality."  He understood the outcome of his behavior and that he had a problem.  The examiner noted that the Veteran had a strong need to control the dialogue.  Remote, recent, and immediate memory were normal.  The examiner concluded that the Veteran's cognitive disorder indicated a mild range of symptoms.  He did not specifically assess the PTSD disorder; however, he concluded that the Veteran's mental disorder caused some decrease in work efficiency and ability to perform occupational tasks, particularly when he was stressed.  A GAF score of 66 was assigned.

February 2008 and March 2009 private treatment records show that the Veteran and his wife were "doing well" with "PTSD school."

A September 2009 VA examination report shows that the Veteran reported weekly intrusive thoughts, mild infrequent nightmares, avoidance, diminished interest or participation in significant activities, feelings of detachment, restricted range of affect, sense of foreshortened future, sleep disturbance, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  He continued to work full-time.  He saw his three children as much as their schedules allowed.  He had attended a Vietnam reunion in July and felt suicidal at that time.  The examiner concluded that the Veteran's clinical presentation was one of being methodical, meticulous, compulsory, and controlling of the interview.  He exhibited a pervasive pattern of behavior and thinking that was characteristic of a long standing personality disorder.  He also exhibited a narcissistic rage type quality "not that of PTSD."  He had a clear sense of entitlement and a special sense of being the center of attention.  He was so tightly wrapped into detail that he "lost the purpose or point."  Speech was brief and terse.  His attitude was hostile, contemptuous, and guarded.  Mood was anxious.  The examiner diagnosed personality disorder not otherwise specified with narcissistic and obsessive compulsive traits.  

With respect to the PTSD, the examiner noted that the Veteran exhibited an ideation of grandiosity that was not delusional, but that bespoke of his sense of accomplishment, uniqueness, and specialness.  He understood the outcome of his behavior and partially understood that he had a problem.  Recent, remote, and immediate memory were normal.  The examiner did not have the claims file for review, but concluded that the Veteran's PTSD remained "essentially the same" as it was in 2008 and that the Veteran functioned "fairly well."  He noted that the Veteran had not sought out psychotherapy or medication management.  The examiner determined that the Veteran's "main issues are that with authority figures above him at work or in dealings at meetings."  Specifically, he had "a hard time in relation to being able to empathize," which led to "tirades and explosions of affect to others such that I had seen here today."  The Veteran's most prominent anger issue was "rage reactions, being sullen, uncooperative, etc. specific to his narcissism and obsessiveness."  The examiner opined that the Veteran's PTSD resulted in a moderate impairment in productivity and a mild impairment in reliability.  With respect to the cognitive disorder, the examiner noted that the Veteran's memory, attention, concentration, executive functions were mildly impaired.  Communication, visual spatial orientation, neurobehavioral effects, subjective symptoms, visual motor orientation, consciousness, social interaction, and judgment were normal.  No objective testing was conducted, as the examiner relied on the results of testing conducted in September 2007.  A GAF score of 55 was assigned.

In May 2010, the VA PTSD clinic closed the Veteran's file, noting that he had not been active in treatment since March 2008.

A February 2012 VA examination report shows that the Veteran had been married for 33 years.  They had three children and four grandchildren whom he had contact with.  When asked about social activities, he replied "I like my people one at a time."  He was a life member of different organizations, but did not attend meetings.  He did not go to church because he did not like crowds.  He worked full-time.  He spent his free time helping other veterans in crisis.  He reportedly was "not much of a hobby guy."  Instead, he stayed busy "working on things."  He complained of a sleep disturbance and "difficulty with bad dreams."  The Veteran reported that he had nearly been fired in the past due to a conflict with his supervisor, but that his employer tolerated him because he was successful.  He gave a history of destroying things (computer, exercise bike) that did not work well.  The Veteran appeared appropriately dressed and clean shaven.  He was angry and sullen.  He was fully oriented.  Attention and concentration were intact.  Remote, recent, and immediate memory was "generally intact."  Although the Veteran frequently looked to his wife for assistance, he was able to remember what he did the previous day.  He used a planner that he referred to frequently.  The examiner reviewed the claims file and expressed agreement with the conclusions of the September 2009 VA examiner with respect to the Veteran's PTSD, cognitive disorder, and TBI.  He concluded that the Veteran's symptoms of PTSD, cognitive disorder, and personality disorder were "inextricably interwoven."  He determined that there was occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was assigned.

In a June 2012 addendum, the February 2012 VA examiner opined that the current degree of social and industrial impairment resulting from the Veteran's PTSD would not, in and of itself, render the Veteran unemployable.  He assigned a GAF score of 65 for the PTSD alone.  He wrote:  "The significance of this score is that the veteran has occasional decrease in work efficiency and there are intermittent periods of inability to perform occupational tasks due to the PTSD signs and symptoms, but with generally satisfactory functioning of routine behavior, self-care, and conversation being normal."  The examiner explained that the February 2012 GAF score included the Axis II symptoms related to the personality disorder.

Based on a review of this pertinent evidence of record, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted.  The Veteran's main symptoms during this period were sleep impairment, occasional nightmares, irritability, weekly intrusive thoughts, mild memory impairment, difficulty concentrating, hypervigilance, exaggerated startle response, and avoidance.  He has worked full-time throughout the appeal period and is able to function on a daily basis with no difficulty.  The examiners indicated that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  

The Board acknowledges that the Veteran reported suicidal thoughts in July 2009; however, there is no evidence during this time period that the Veteran's PTSD impaired his performance of routine activities, his speech, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation.  Although he has at times exhibited obsessional rituals, they do not interfere with routine activities.  The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships, as he lives with his wife and has contact with his children and grandchildren.  Furthermore, the Veteran's GAF scores are essentially indicative of moderate symptoms, which are consistent with a 50 percent rating.  

The Veteran has been found to have symptoms associated with a personality disorder, in addition to symptoms of PTSD.  Here, in the absence of a medical opinion separating the effects of the Veteran's service-connected PTSD and nonservice-connected personality disorder, the Board has resolved all reasonable doubt in the Veteran's favor and has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  Yet, for the reasons discussed herein, the evidence of record does not warrant a rating higher than the currently-assigned 50 percent evaluation at any time during the current appeal. 

The Board has also considered whether a rating in excess of 50 percent is warranted under DC 8045.  Under the new criteria, the Board must address whether the Veteran would score a "3" in any of the 10 areas of cognitive impairment.  The Board agrees with the RO that the Veteran would only score a "2" in the area of memory, attention, concentration and executive functioning, and that the other areas would rate a "0."  Specifically, the March 2008, September 2009, and February 2012 VA examination reports contain cognitive impairment and other residuals assessments.  Memory, attention, concentration and executive functioning indicated mild impairment without objective evidence on testing.  This specifically equates to a "2."  Moderate impairment is required for a "3."  The record, however, does not show moderate symptoms of memory, attention, concentration, and executive functioning impairment.  On the contrary, the Veteran's complaints of memory loss, as noted previously, are consistent with mild impairment.  Judgment was normal in all three examinations, equating to a "0."  Social Interaction was routinely appropriate as well, equating to a "0."  Orientation was always full, equating to a "0."  Motor activity and visual spatial orientation were normal, equating to a "0."  The February 2012 examiner specifically found that subjective symptoms and  neurobehavioral effects were normal, which both equate to a "0."  Communication and consciousness have consistently been normal, which both equate to a "0."  Thus, a "3" is not warranted in any category. 

The record does not show that the criteria for a rating higher than 50 percent were more nearly approximated for any portion of the period under review and so a staged rating is not warranted.  See Hart, 21 Vet. App. 505.

Consequently, the criteria for the assignment of a schedular rating in excess of 50 percent for PTSD and cognitive disorder are not met.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

C.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected migraines are manifested by pain, nausea, vomiting, and sensitivity to light and sound, which are characteristic symptoms of migraine attacks.  The Veteran's service-connected PTSD and cognitive disorder are manifested by sleep impairment, occasional nightmares, irritability, weekly intrusive thoughts, mild memory impairment, difficulty concentrating, hypervigilance, exaggerated startle response, and avoidance.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the VA treatment records and examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's migraines and PTSD with cognitive disorder do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  See 38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for these conditions.  He does not contend, and the evidence of record does not suggest, that his migraines and PTSD with cognitive disorder have caused him to miss work.  In fact, the Veteran has continued to work full-time throughout the appeal period and has indicated that he can work flexible hours.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Board notes that the RO denied entitlement to TDIU in a January 2002 rating decision.  The Veteran has worked full-time throughout the entire appeal period.  He does not contend, nor does the evidence show, that he is unemployable as a result of his service-connected disabilities.  Therefore, any inferred TDIU claim is inapplicable.
 
IV.  Earlier Effective Dates

Generally, the effective date of the grant of service connection is the day following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2010); Brannon v. West, 12 Vet. 32, 34-5 (1998).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a) (2013).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id.  A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a) (2013).

In a claim for an increased evaluation, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1), (2) (2013); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98 (1998). 

In January 1969, the RO granted service connection for shrapnel wound, right deltoid area in axis of arm, scar; and shrapnel wound, right thigh, medial aspect, well healed and non-tender scar.  Noncompensable ratings were assigned effective August 28, 1968, the date following discharge from service.  The RO provided the Veteran notice of the rating decision, however, the page reflecting the date of notice is missing.  The Veteran did not file a notice of disagreement (NOD) with the disability ratings assigned, and no relevant evidence was received within one year of the rating decision.  Therefore, no claim remains pending in connection with the grant of service connection in 1969.  Thus, the January 1969 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

On August 2, 2007, the Veteran filed an increased rating claim for right deltoid and right thigh scars.  The Veteran contends that he is entitled to an effective date of August 28, 1968, because the condition of his right deltoid and right thigh scars was the same then as it was on August 2, 2007; however, there are no other documents in the claims file dated after the January 1969 rating decision appeal period, but prior to August 2, 2007, which could be construed as a formal or informal claim for increase.  The Board has considered a December 1970 VA treatment record, which shows that the Veteran reported increasing pain in his right forearm; however, he did not mention any current right deltoid (shoulder) or right thigh pain, numbness, or weakness.  Accordingly, the proper date of claim for increase is August 2, 2007. 

Furthermore, there are no records addressing symptoms associated with the right deltoid and right thigh scars for the one-year period prior to August 2, 2007.  Thus,  it is not factually ascertainable that either disability was 10 percent disabling prior to August 2, 2007.

The Board acknowledges the Veteran's belief that an earlier effective date is warranted because he has had the same symptoms since service connection was originally established.  As indicated above, however, he did not appeal the prior rating decision and it became final; and he has not set forth a meritorious claim based on CUE.

Accordingly, the effective date is governed by the date of receipt of the claim which is August 2, 2007.

In June 2008, the RO granted service connection for shrapnel wound, left dorsal forearm, effective December 10, 2007.  The Veteran did not file a notice of disagreement with the disability rating assigned, and no evidence was received within one year of the rating decision.  Therefore, no claim remains pending in connection with the grant of service connection for this condition in 2008.  Thus, the June 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

There is no communication of record from the Veteran or any representative or other party to VA that would constitute a claim of service connection for left dorsal forearm scar prior to December 10, 2007.  Although VA treatment records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed, this provision does not apply to initial service connection claims, but relates to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See 38 C.F.R. § 3.157(b).  

All of the evidence indicates that December 10, 2007, was the date of receipt of the Veteran's claim for service connection for left dorsal forearm scar, and there is no evidence indicating that he filed a claim prior thereto.  Thus, the assignment of an effective date prior to December 10, 2007, for the grant of service connection for left dorsal forearm is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claims for effective dates earlier than August 2, 2007, for assignment of 10 percent ratings for the right deltoid and right thigh scars, and for an effective date earlier than December 10, 2007 for the grant of service connection for left dorsal forearm scar.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to scheduler evaluation greater than 50 percent for PTSD and cognitive disorder, not otherwise specified, due to TBI, is denied.

Entitlement to an initial 30 percent evaluation, but no higher, for migraine headaches is allowed, subject to the rules regarding payment of monetary benefits.

As the January 1989 rating decision is not shown to be clearly and unmistakably erroneous, the appeal is denied.

Entitlement to an effective date prior to August 2, 2007, for the assignment of an increased, 10 percent rating for shrapnel wound, right thigh, medial aspect; scar, well-healed and nontender, is denied.

Entitlement to an effective date prior to August 2, 2007, for the assignment of an increased, 10 percent rating for shrapnel wound, right deltoid area in axis of arm; nontender scar, is denied.

Entitlement to an effective date prior to December 10, 2007, for the award of a 10 percent rating for shrapnel wound, left dorsal forearm, is denied.


REMAND

During the May 2010 and April 2013 hearing, the Veteran and his wife presented testimony indicating that the service-connected right deltoid, right thigh, and left upper arm (bicep) disabilities have generally worsened since the time of his last VA examination in March 2008.  In addition, a June 2009 VA Form 21-4138 mentions peripheral neuropathy and "foot/toe drop" as an associated limitation of function of the right thigh scar.  A remand is therefore warranted so that the Veteran can be scheduled for the appropriate medical examination(s) to determine the current level of impairment associated with these aforementioned disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is not sufficiently current so as to provide for an adequate evaluation of his present condition, VA's duty to assist includes providing a new medical examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA muscle, nerve, scar, and joint examinations to determine the nature and severity of his right deltoid, right thigh, and left upper arm (bicep) disabilities.  The claims file must be made available to and reviewed by the examiner. 

The VA examiners should describe all current residuals of the shrapnel wounds of the right thigh, right deltoid, and left forearm (bicep).  Any muscle damage should be specified; the location and name of the affected muscle groups should be clearly identified.  The examiners should describe any impaired motion of joints or sensation of nerves.  

The examiners should provide a description of Veteran's right deltoid scar, right thigh scar, and residual left upper arm (bicep) disabilities.  Description of each scar should include the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether the scar causes any limitation of function.

The examiners must address the June 2009 VA Form 21-4138 wherein the Veteran complains of peripheral neuropathy and "foot/toe drop" associated with the right thigh scar.  

A rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


